 1

 2                                    UNITED STATES DISTRICT COURT

 3                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 4

 5    UNITED STATES OF AMERICA,                         No. 1:18-CR-00076-DAD-BAM
 6                       Plaintiff,
 7             v.                                       ORDER
 8    ALECIA TRAPPS,
 9                       Defendants.
10

11            IT IS FURTHER ORDERED that the voice message received from defendant Trapps

12   concerning the contact with co-defendant Brantley be released to counsel;

13            IT IS FURTHER ORDERED that the test results related to the alleged violation conduct

14   for defendant Trapps in the possession of Pretrial Services be released to counsel;

15            IT IS FURTHER ORDERED that the information from the sober living home and

16   WestCare concerning defendant Trapps in the possession of Pretrial Services be released to

17   counsel (except that the actual chronologies are not ordered disclosed but the pretrial officer can

18   discuss these issues with counsel and may refer to chronologies when discussing the matter with

19   counsel);

20            IT IS FURTHER ORDERED that Pretrial Services Officers Carl Smith and Margarita

21   Zepeda may testify concerning the above information about the alleged violation conduct and

22   issues related to detention.

23
     IT IS SO ORDERED.
24

25   Dated:      November 16, 2018
                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                       1
